Citation Nr: 1014485	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1979 to June 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  This appeal is remanded 
to the RO via the Appeals Management Center, in Washington, 
DC.


REMAND

In August 2004, the Veteran submitted a claim of entitlement 
to service connection for a left knee disorder, which was 
denied in January 2005.  In September 2005, the Veteran 
perfected an appeal and requested a hearing in front of a 
visiting member of the Board.  The Veteran's hearing was 
conducted in September 2006.   In July 2007, the Veteran's 
service connection claim for a left knee disorder was 
remanded for further development.  After the directed 
development was accomplished, the Veteran's claim was 
remitted to the Board for further appellate review.

Subsequent to the July 2007 remand, the Acting Veterans Law 
Judge that conducted the September 2006 hearing ceased 
working for the Board.  The law requires that the Veterans 
Law Judge who conducts a hearing on an appeal must 
participate in any decision made on that appeal.  38 U.S.C.A. 
§ 7107(c) (West 2002); 38 C.F.R. § 20.707 (2009).  

In February 2010, the Board sent the Veteran a letter 
informing him of the situation and requesting that he respond 
in one of four ways:  (1) that he wanted to appear for a 
hearing in Washington, DC; (2) that he wanted to appear for a 
hearing at the RO; (3) that he wanted to appear for a hearing 
via video conference at the RO; or (4) that he did not want 
to appear for another hearing.  In March 2010, the Board 
received a response from the Veteran requesting a hearing 
before a Veterans Law Judge via video conference at the RO.  
As such, to accord the Veteran due process, the case must be 
remanded for a video hearing before a member of the Board.  
38 C.F.R. § 3.103(c) (2009).

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a 
video hearing before a member of the 
Board with respect to his claim in this 
case.  If the Veteran no longer desires a 
hearing before the Board in this matter, 
he must notify the RO promptly.  See 
38 C.F.R. § 20.702 (e)(2009).

No action is required by the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

